Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Budmiger (2006/0081067).
Regarding claims 1 and 16, Budmiger teaches a magnetic flowmeter and method for measuring a flow rate of a fluid flow, comprising: a flow tube assembly (11) configured to receive the fluid flow and including: a coil (12, 13) configured to produce a magnetic field (B, para 0048) across the fluid flow in response to a coil current, the magnetic field induces an electromotive force (EMF) in the fluid flow that is proportional to the flow rate; and an EMF sensor (14, 15, para 0053) arranged to sense the EMF and generate an output indicating the induced EMF; and a programmable bi-directional current generator (para 0051) comprising: a profile generator configured to issue profile commands (para 0076-0077); a power amplifier (22); and a controller (21) to control the power amplifier to generate coil current pulses forming the coil current that travel through the coil in alternating directions, each coil current pulse having a current profile of voltage over time that is based on a corresponding profile command.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Budmiger.
Regarding claim 2, Budmiger teaches all the claimed features including a power supply (para 0006) and an H bridge (para 0056, Figs. 4 and 5) coupled to the power supply. Budmiger does not explicitly teach a low pass filter configured to receive unfiltered current pulses from the H bridge through first and second conductors, attenuate high frequency components of the unfiltered current pulses to form the coil current pulses; and the controller is configured to actuate pairs of complementary switches of the H bridge at varying duty cycles to generate the unfiltered current pulses based on the profile commands and alternate the direction of the coil current pulses through the coil. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a filtering in order to filter unwanted signals from the measurements since such an arrangement would provide accurate measurement value.
Regarding claims 3 and 18, Budmiger teaches all the claimed features except for explicitly teaching the unfiltered current pulses have a frequency of 10-100 kHz. It is within the scope of the skilled invention to determine the frequency range since it is nothing more than an obvious matter in order to provide pulses that would provide a desired output.
Regarding claims 4-6 and 19, Budmiger teaches the components of the H bridge to include a first switch configured to actuate coupling the first conductor and a first terminal of the power supply; a second switch that is complementary to the first switch and is configured to actuate coupling the first conductor to a second terminal of the power supply; a third switch configured to actuate coupling of the second conductor to the first terminal of the power supply; and a fourth switch that is complementary to the third switch and is configured to actuate coupling the second conductor to the second terminal of the power supply (Figs. 4-5).
Regarding claims 7 and 8, Budmiger inherently teaches each of the coil current pulses travels in a single direction through the coil and has a current profile of a voltage level that varies with time in accordance with the corresponding profile command and the controller actuates the first and second switches at a first duty cycle that varies over time to produce first unfiltered current pulses having a first average voltage level at the first conductor that varies over time based on the profile commands; or the controller actuates the third and fourth switches at a second duty cycle that varies over time to produce second unfiltered current pulses having a second average voltage at the second conductor that varies over time based on the profile commands (Figs. 8-9).
Regarding claims 9-11, Budmiger inherently teaches the profile commands include commands to produce the coil current pulses, each coil current pulse having a current profile of a voltage over time selected from the group consisting of a square current profile, a non-square current profile, a trapezoidal current profile, a sinusoidal current profile, and an irregular current profile (Figs. 8-9).
Regarding claims 12, 13, 23 and 24, while Budmiger teaches all the claimed features, does not explicitly teach the profile commands are based on an inductance of the coil or the profile commands are based on a maximum voltage of a power supply of the power amplifier, it is nothing more than a matter of design choice that are necessary in order to operate the operation of the flowmeter circuit.
Regarding claims 17 and 20, Budmiger teaches the controller actuates the first and second switches at a higher duty cycle than the third and fourth switches to deliver the coil current pulses in a first direction through the coil; and the controller actuates the third and fourth switches at a higher duty cycle than the first and second switches to deliver the coil current pulses in a second direction, which is opposite the first direction, through the coil or the controller actuates the first and second switches at a first duty cycle to produce first unfiltered current pulses having a first average voltage on the first conductor based on the profile commands; the controller actuates the third and fourth switches at a second duty cycle to produce second unfiltered current pulses having a second average voltage on the second conductor based on the profile commands; and a difference between the first and second average voltages determines the direction coil current pulses travel through the coil (para 0074).
Regarding claims 14, 15, 21 and 22 Budmiger teaches the inherent features of the operation of the EMF sensor comprising first and second electrodes positioned on opposing sides of the fluid flow; and a signal processor configured to receive voltages sensed by the first and second electrodes and generate a digital voltage signal indicating a voltage difference between the first and second electrodes that is proportional to the EMF and the flow rate of the fluid flow; and a digital processor configured to process the digital voltage signal and establish a flow rate of the fluid flow and including a communications interface configured to communicate the flow rate to an external computing device over a two-wire process control loop that powers the magnetic flowmeter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/24/2021